IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James D. Schneller,                   :
                           Appellant :
                                      :
              v.                      :      No. 1316 C.D. 2016
                                      :
Prothonotary of Montgomery            :
County, individually, and in his      :
official capacity, and his employees, :
in their individual and official      :
capacities                            :


PER CURIAM                          ORDER


             NOW, November 8, 2017, having considered appellant’s application

for reargument, the application is denied.